Citation Nr: 0020135	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  93-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1959 to July 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board notes that the veteran's appeal was last 
before the Board in November 1996.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran a VA 
cardiology examination.  Review of the record indicates that 
the RO complied with the Board's directives, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the veteran indicated that he only received treatment at the 
VA, and the RO obtained the veteran's treatment records.  The 
veteran was also afforded VA cardiology examinations in March 
1998 and in February 1999.

Service connection for rheumatic heart disease was granted in 
an August 1962 rating decision, and a 30 percent evaluation 
was assigned.  Historically, the veteran's assigned 
disability rating has remained 30 percent, although the 
veteran filed several requests for increases.  In an August 
1991 letter to the veteran, the RO again denied the veteran's 
request for an increase.  The veteran then filed this appeal.  
During the pendency of this appeal, subsequent to the Board's 
November 1996 remand, the RO, in a July 1999 supplemental 
statement of the case, increased the veteran's disability 
rating to 60 percent under the current criteria applicable to 
evaluation of the veteran's valvular heart disease, including 
rheumatic heart disease.  This 60 percent evaluation remains 
in effect and is the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's rheumatic heart disease is manifested by 
evidence of definite heart enlargement and by dyspnea on 
exertion; the veteran has been found to be unemployable on 
the basis of his service-connected rheumatic heart disease.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the 
veteran's rheumatic heart disease, under the schedular 
criteria in effect prior to January 12, 1998, have been met.  
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.104, Diagnostic Code 7000 
(prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's rheumatic heart disease is addressed by 
the schedular criteria applicable to rating the 
cardiovascular system.  See 38 C.F.R. Part 4, § 4.104.  
Specifically, Diagnostic Code 7000 (Valvular heart disease, 
including rheumatic heart disease) currently provides for a 
60 percent evaluation where there is more than one episode of 
acute congestive heart failure in the past year, or where 
there is a workload of greater than three METS but not 
greater than five METS that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A maximum 100 percent evaluation is warranted where 
there is congestive heart failure, or where there is a 
workload of three METS or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's rheumatic heart disease must be evaluated 
under both sets of criteria, with the more advantageous one 
utilized.  Id.

In effect, therefore, prior to January 12, 1998, Diagnostic 
Code 7000 provided for a 60 percent evaluation where the 
heart was definitely enlarged; where there was severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; with more than light manual labor 
precluded.  A maximum 100 percent evaluation was warranted 
where there was definite enlargement of the heart confirmed 
by roentgenogram and clinically; where there was dyspnea on 
slight exertion, rales, or pretibial pitting at the end of 
the day, or other definite signs of beginning congestive 
heart failure; with more than sedentary employment precluded.


II.  Factual Background

The veteran's VA treatment records (dated from November 1990 
to November 1999) document numerous visits to the cardiology 
unit.  It was repeatedly noted that the veteran had abnormal 
electrocardiograms.

Private medical records (dated from May 1971 to July 1971) 
suggest that the veteran had predominant aortic 
insufficiency, with aortic stenosis likely.  There was no 
history of congestive heart failure.  An electrocardiogram 
revealed left atrial enlargement, but there was no frank 
evidence of left ventricular hypertrophy.

A VA cardiology examination (conducted from May to July 1991) 
reflects the veteran's complaints of palpitations, fatigue, 
and dyspnea.  A contemporaneous chest x-ray showed no 
cardiomegaly or congestive heart failure.  Subsequent to 
examination, the impression was valvular heart disease.  A 
July 1991 treadmill stress test indicates that the veteran 
exercised to seven METS and stopped secondary to general 
fatigue, faintness, shortness of breath, and chest tightness.  
There were no palpitations, although the veteran was 
lightheaded.  The impression was poor exercise capacity for 
the veteran's age; all symptoms seen could be explained by 
aortic valve disease.

At his RO hearing (conducted in April 1992), the veteran 
testified that he had last worked three weeks prior to his 
hearing.  (Transcript (T.) at 2).  The veteran attributed his 
unemployability to his heart condition.  Id.  The veteran 
stated that he had dizzy spells and heart palpitations.  Id.  
The veteran also stated that he had been told that he had an 
enlarged heart.  (T. at 3).  When asked if he had severe 
breathing on exertion, the veteran answered in the 
affirmative.  Id.  The veteran also reported severe tightness 
in his chest.  Id.  He stated that his heart palpitations 
caused him to feel fatigued.  (T. at 7).

A November 1995 VA cardiology examination reflects the 
veteran's treatment at the VA for aortic stenosis and 
incompetence.  The veteran reported shortness of breath, but 
he could not state specifically how long he had experienced 
this symptomatology.  The veteran also reported that he had 
had edema in his legs off and on over the past year, but it 
had resolved.  The veteran also experienced chest pain and 
dizziness off and on.  It was noted that the veteran had 
undergone cardiac catheterization in 1994 and that his aortic 
stenosis was now mild.  It was possible that the veteran had 
had a myocardial infarction of an undetermined age.  The 
veteran had an abnormal electrocardiogram, and it was noted 
that another electrocardiogram was to be conducted.

A March 1998 VA cardiology examination reflects the veteran's 
reports of dyspnea on moderate exertion.  The veteran also 
reported occasional palpitations but denied syncopy.  It was 
noted that the veteran's heart size was normal, as determined 
by an ultrasound of the heart.  It was also noted that the 
veteran had Grade III/IV systolic murmurs, which were 
probably secondary to his aortic stenosis.  There was no 
evidence of congestive heart failure.  A February 1998 
electrocardiogram had revealed left ventricular hypertrophy.  
Functionally, it was noted that the veteran's aortic stenosis 
prevented the veteran from doing any heavy exertion.  An 
echocardiogram was ordered to assess the progression and 
severity of the veteran's aortic stenosis.  It showed that 
the veteran had severe aortic stenosis, and aortic valve 
replacement was recommended.

A February 1999 VA cardiology examination reflects the 
veteran's reports of having quite a low energy level.  There 
was no syncope, but the veteran noted severe dizziness that 
occurred suddenly.  The veteran also reported palpitations, 
which occurred twice a week.  He would awaken at night with 
dyspnea, with sleeping on a thick pillow.  The veteran also 
had shortness of breath with light activity and tired after 
walking only one block.  He had not noticed any swelling of 
his legs.  The veteran stated that he had had chest pains two 
to three months before, but he had not had any pain lately.  
There were systolic and diastolic murmurs on physical 
examination.  An electrocardiogram showed first degree 
atrioventricular blockage, left atrial enlargement, and poor 
R-wave progression.  A chest x-ray revealed left ventricular 
configuration, minimal cardiomegaly, and left ventricular 
hypertrophy.  It was note that the veteran was classified as 
a Canadian Heart III and that valve surgery had been 
recommended.  The veteran's estimated METS level was 
approximately five.  The veteran was advised to avoid 
vigorous exertion, as he was at risk for syncope because of 
the aortic stenosis.

A total rating on the basis of individual unemployability was 
granted in a November 1999 rating decision.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 100 
percent evaluation is warranted in this instance, under the 
schedular criteria in effect prior to January 12, 1998.

Initially, the Board notes that the criteria in effect prior 
to January 12, 1998, are more advantageous to the veteran in 
this instance, as they consider various symptomatology 
currently demonstrated in the evidence of record and provide 
for evaluation based, in part, upon such manifestation.  As 
such, in this instance, they provide for a higher evaluation 
than would be supported under the criteria currently in 
effect, given the absence of current clinical findings as to 
the veteran's METS level and ejection fraction level.

As discussed above, prior to January 12, 1998, Diagnostic 
Code 7000 provided for a 60 percent evaluation where the 
heart was definitely enlarged; where there was severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; with more than light manual labor 
precluded.  A maximum 100 percent evaluation was warranted 
where there was definite enlargement of the heart confirmed 
by roentgenogram and clinically; where there was dyspnea on 
slight exertion, rales, or pretibial pitting at the end of 
the day, or other definite signs of beginning congestive 
heart failure; with more than sedentary employment precluded.

In this respect, the Board notes that it has been clinically 
shown that the veteran's left atrium is enlarged.  Therefore, 
there is clinical evidence of definite heart enlargement, 
although the veteran's overall heart size was normal.  The 
Board also notes that the record indicates that the veteran 
has shortness of breath with light activity.  As such, there 
is evidence of dyspnea on slight exertion.  Further, both 
systolic and diastolic murmurs have been detected, which the 
Board finds to be equivalent to rales.  Moreover, the Board 
notes that the veteran was advised to avoid heavy or vigorous 
exertion, as he had severe aortic stenosis.  Also, the 
veteran was granted a total rating on the basis of individual 
unemployability in November 1999.  In effect, then, the Board 
finds that the veteran was precluded from more than sedentary 
employment.

In light of the above, accordingly, the Board concludes that 
the veteran's disability picture more nearly approximates the 
criteria required for a 100 percent evaluation, as provided 
for prior to January 12, 1998.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

A 100 percent disability rating is assigned for the veteran's 
rheumatic heart disease, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

